DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to amendment filed on July 26, 2022.

3.	Claims 1-15, 17, 19-23 are allowable over the prior art of record.
4.	 The following is the Examiner's statement of reasons for the indication of allowable subject matter.
	 The closest prior art, US 2021/0073584 discloses a method includes, in response to receiving a request to generate simulated sensor data for the scene, acquiring simulation data about the scene. The simulation data includes at least simulated information about the scene that is computer-generated. The method includes computing the simulated sensor data using a generative neural network that accepts the simulation data as an input and produces the simulated sensor data as an output. The simulated sensor data is a simulated perception of the scene by a sensor. 
  	Regarding claims 1-15, 17, 19-21, the closest prior art fails to specifically disclose:
“converting, by the one or more processors, the first sensor data into simulated degraded sensor data for a particular degrading weather-related condition; and
using, by the one or more processors, the simulated degraded sensor data to train a model for evaluating performance of the perception system to detect objects external to the autonomous vehicle under one or more degrading weather-related conditions.”

 	Regarding claims 22-23, the closest prior art fails to specifically disclose:
“converting, by the one or more processors, the first sensor data into simulated degraded sensor data for a particular degrading condition; and
using, by the one or more processors, the simulated degraded sensor data to train a model for evaluating performance of the perception system to detect objects external to the autonomous vehicle under one or more degrading conditions.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661